This is a civil action brought on behalf of a minor child for personal injuries based on alleged *Page 335 
exposure to lead-based paint. The named defendant, Norma Maturana, has moved for summary judgment on the third and fourth counts of the plaintiffs' revised complaint dated October 15, 1996, which raise claims of absolute nuisance and abnormally dangerous activity respectively, on the ground that these counts fail to state a cause of action.
This court has previously ruled that the act of leasing premises alleged to contain lead-based paint, even to a family with children under the age of six, does not constitute a nuisance as a matter of law.Sanchez v. General Urban Corp. , Superior Court, judicial district of New Haven, Docket No. CV950378774 (Feb. 6, 1997) (19 Conn.L.Rptr. 97, 99-100)(Lager, J.); Wright v. Commerce Properties, Inc., Superior Court, judicial district of New Haven, Docket No. CV960386033 (July 14, 1997, Lager, J.); Lovick v. Nigro, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CV940542473 (Feb. 24, 1997,Lager, J.). See also Martinez v. Maturana, Superior Court, judicial district of Hartford-New Britain at Hartford, Docket No. CV960473382 (March 17, 1997, Lager, J.) (in which court struck twenty-fourth count of revised complaint in that case alleging absolute nuisance against defendant First Federal Savings and Loan Association of Rochester).
Likewise, this court has concluded, as a matter of law, that leasing premises that contain allegedly toxic levels of lead is not an abnormally dangerous activity. Sanchez v. General Urban Corp. , supra,97 Conn.L.Rptr. 102; Martinez v. Maturana, supra, Docket No. CV960473382;Lovick v. Nigro, Docket No. CV940542473.
  Accordingly, for the reasons detailed in the aforecited opinions, the named defendant's motion for summary judgment is granted as to the third and fourth counts of the plaintiffs' revised complaint against her.